Citation Nr: 0914618	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case in January 2008.  The case has since 
returned to the Board for appellate review. 

A video conference hearing was held in April 2006, with the 
Veteran sitting at the St. Louis RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand: To ensure compliance with a prior remand, 
to notify the Veteran of the provisions of 38 C.F.R. 
§ 3.310(b), and to obtain additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).
Unfortunately, another remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In this case, the Board remanded the Veteran's claim in 
January 2008 for further development, to include notifying 
the Veteran of the amendments to 38 C.F.R. § 3.310(b), 
effective as of October 10, 2006, and to obtain additional 
private treatment records from Dr. H.T. (initials used to 
protect the Veteran's privacy).  

Although the AMC provided notice of the amended regulation 
attached to a letter to the Veteran dated in February 2008, 
it did not include the amended version of the regulation in 
the supplemental statement of the case (SSOC).  Moreover, the 
AMC merely asked the Veteran to provide Dr. H.T.'s name and 
address in the same letter.  However, the January 2008 remand 
noted that there may be additional treatment records not 
associated with the Veteran's claims file because the Veteran 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
dated in May 2007.  The Veteran already provided Dr. H.T.'s 
name and address on this document.  Accordingly, the January 
2008 remand instructed the AMC to take appropriate action to 
obtain the identified treatment records from Dr. H.T.  
However, it appears that the AMC did not make any attempts to 
obtain those records.

The United States Court of Appeals for Veterans Claims has 
held "that a remand by this Court or the Board confers on 
the Veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the 
terms of the remand is necessary prior to further appellate 
review, and if not, "the Board itself errs in failing to 
ensure compliance."  Id.  Therefore, the Board finds it 
necessary to remand the Veteran's claim so that the Board's 
past remand instructions may be complied with.

Therefore, in order to give the Veteran every possible 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  A specific request should be made for 
the previously identified treatment 
records from Dr. H.T.  The Veteran 
submitted a VA Form 21-4142, Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs, dated in 
May 2007 with this doctor's name and 
address.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. § 
3.310 that became effective on October 10, 
2006.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




